Citation Nr: 1639303	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-29 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability (claimed as mental condition) to include major depressive disorder and posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

TheVeteran and his Wife


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a May 2011 rating decision, the RO denied the Veteran's application to reopen a previously denied claim for entitlement to service connection for psychiatric disability (also claimed as mental condition) because the evidence submitted was not new and material.  In a July 2012 rating decision, the RO apparently reopened the claim for service connection for a psychiatric disability and denied the claim on the merits, and also denied reopening of the Veteran's previously denied claim for service connection for a back disability.  After the May 2011 rating decision, the Veteran submitted additional evidence and the RO readjudicated the claim.  Consequently, the Board finds that the claim denied in May 2011 remained pending and was finally denied in July 2012.  Thus, the Board will consider the prior denial with regard to whether the claim for service connection for a psychiatric disability should be reopened to be the December 1975 denial.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).  Moreover, regardless of whether the RO reopened the previously denied claims, the Board has a jurisdictional responsibility to consider whether it was proper for the claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In June 2016, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In the decision below, the Board will grant reopening of the claims for service connection for a psychiatric disability and a back disability.  The reopened claim for service connection for a psychiatric disability has been recharacterized in light of Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  The issues of entitlement to service connection for an acquired psychiatric disability (claimed as mental condition) to include, major depressive disorder, and PTSD, and a back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed December 1975 rating decision, the RO denied entitlement to service connection for a psychiatric disability.  New and material evidence was not received within the one year appeal period.

2.  Evidence received since the December 1975 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a psychiatric disability and raises a reasonable possibility of substantiating the claim.

3.  In an unappealed December 1975 rating decision, the RO denied entitlement to service connection for a back condition.  New and material evidence was not received within the one year appeal period.

4.  Evidence received since the December 1975 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a back condition and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1975 denial of service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the December 1975 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a psychiatric disability have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The RO's December 1975 denial of service connection for a back condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

4.  Evidence received since the December 1975 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a back condition have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen Claims for Service Connection 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

In a December 1975 rating decision the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disability on the basis of "constitutional or developmental abnormality" that was considered as not being a disability under the law, and instead determined to be "inaptitude due to mental deficiency."  In a December 1975 rating decision the RO denied the claim of entitlement to service connection for a back condition based on a lack of medical evidence during service and a lack of nexus between any current disability and in-service disease, injury, or event.  At the time of the December 1975 denial, the evidence before the RO included service treatment records showing no treatment for a back condition, and service treatment records showing the Veteran was referred for psychiatric evaluation due to poor performance and conduct problems, which resulted in his discharge from active duty service for inaptitude due to mental deficiency.  The Veteran was notified of the denial in a letter dated in December 1975 but did not appeal, and did not submit new and material evidence within the one year appeal period.  The denial therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Evidence received more than one year following the December 1975 rating decision includes VA treatment records that show the Veteran was diagnosed and treated for major depressive disorder and PTSD, to include a letter from Dr. G.R.N., a VA psychiatrist, who has treated the Veteran since 2014, which indicates that his psychiatric disabilities may be related to his active military service.  With respect to the claim for a back condition, evidence received more than one year following the December 1975 rating decision includes private treatment records from Family Practice Clinic of Clearwater, dated from October 2010 to January 2011 and reflect the Veteran was diagnosed with chronic back pain.  Additionally, during the June 2016 Board hearing, the Veteran testified that his back was injured when he was physically beaten during boot camp.  See Hearing Transcript at 17.  He also stated that he received psychiatric treatment for four days at a hospital in Great Lakes, Illinois during service and sought private treatment post-service discharge in the 1970's.  See Hearing Transcript at 6, 14.  The Veteran's statements with respect to his symptoms and disabilities are competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The statements are also presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  By stating that his back condition is due to an incident in service, the Veteran implicitly indicated that his condition had existed since service, thus reflecting a possible nexus between the current back condition and service.

Evidence received more than one year following the December 1975 rating decision includes VA treatment records that show the Veteran was diagnosed and treated for psychiatric disability and also the Veteran's credible testimony that he injured his back in service.  Significantly, the Court in Shade also held that in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Here, the back diagnosis, and the Veteran's testimony, viewed in combination with the diagnosis of major depressive disorder and PTSD and positive nexus opinion from Dr. G.R.N., constitute additional evidence that could reasonably substantiate the claims if it reopened by triggering VA's duty to provide an examination as to the etiology of his psychiatric disability and back condition as part of its duty to assist.  38 U.S.C.A. § 5103A(d).  The evidence is thus new and material and the criteria for reopening have therefore been met.  Reopening of the claim for entitlement to service connection for an acquired psychiatric disability (claimed as mental condition) to include major depressive disorder and PTSD, and a back condition is thus warranted.






ORDER

The application to reopen a claim for entitlement to service connection for an acquired psychiatric disability to include major depressive disorder and PTSD is granted.

The application to reopen a claim for entitlement to service connection for a back disability is granted.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  As noted above, the Veteran has been diagnosed with major depressive disorder and PTSD that may be associated with service.  See June 2016 correspondence from Dr. G.R.N, a VA psychologist.  Dr. G.R.N. stated only that it was possible the Veteran's psychiatric disorders are related to service.  Such terminology, equivalent to "may or may not," is an insufficient basis for an award of service connection.  Winsett v. West, 11 Vet. App. 420, 424 (1998).  A remand of this claim for a VA examination as to the nature and etiology of the Veteran's current psychiatric disabilities is therefore warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
 
In addition, the June 2016 letter from Dr. G.R.N. indicates that the Veteran receives Social Security Benefits (SSA) benefits.  During the June 2016 Board videoconference hearing, the Veteran also stated that he receives SSA benefits.  See Hearing Transcript, pg. 14.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  In addition, during the June 2016 Board hearing, the Veteran reported that he received psychiatric treatment for four days at a hospital in Great Lakes, Illinois during service.  See Hearing Transcript at 6, 14.  Thus, the AOJ should obtain and associate with the claims file a copy of these records and any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Houston, Texas and that records from this facility dated from June 2011 through September 2016 are associated with the file; however, more recent records may exist.  However, during the June 2016 Board hearing, the Veteran testified that he started treatment at the VA in 2010.  See Hearing Transcript at 7.  Here, the AOJ should obtain all records of pertinent treatment from the Houston VAMC (since 2010 to 2011) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

Accordingly, the case for entitlement to service connection for a psychiatric disability, to include major depressive disorder and PTSD, and a back condition are REMANDED for the following action:

1.  Search for any separately stored reports of hospitalization at the Naval Station Great Lakes in Chicago, Illinois from June 1972 to August 1972.

2.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)  Obtain from the Houston VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since 2010 to 2011.  Follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Request that Social Security Administration furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Then, schedule the Veteran for a VA examination as to the etiology of any back disability.  All necessary tests should be conducted.  The examiner must be provided access to the Veteran's claims file and to all records located on either the Virtual VA or VBMS data bases.  

Following the examiner's documented review of the evidence he/she must opine whether it is as least as likely as not (50 percent probability or more) that any back or disability is related to his military service, in particular due to his reported injury in service.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries.  The Veteran's reports must be taken into account in formulating the requested opinions.  

5.  Then, schedule the Veteran for a VA examination as to the etiology of any psychiatric disability.  All necessary tests should be conducted.  The examiner must be provided access to the Veteran's claims file and to all records located on either the Virtual VA or VBMS data bases.  

Following the examiner's documented review of the evidence he/she must opine whether it is as least as likely The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder other than PTSD is related to or had its onset during military service.  In answering this question, the examiner should specifically consider the Veteran's statements indicating that his psychiatric symptoms began in service to be competent and credible, as they are consistent with the evidence including the December 1975 VA examination showing the Veteran was evaluated at the mental health clinic.  If the Veteran is diagnosed with PTSD, the examiner should indicate whether it is related to an in-service stressor. 

A complete rationale must accompany any opinion provided.

6.  Then, readjudicate the Veteran's claims for entitlement to service connection for a psychiatric disorder and back condition.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


